SECURITIES & EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 12b-25 Notification of Late Filing AMERICAN WENCHEN STEEL GROUP, INC. Commission File Number 0-30058 (Check one) [ ] Form 10-K and Form 10-KSB[ ]Form 11-K [ ]Form 20-F [X] Form 10-Q and Form 10-QSB[ ]Form N-SAR [ ]Form N-CSR For the period ended:December 31, 2008 [ ] Transition Report on Form 10-K and Form 10-KSB [ ] Transition Report on Form 20-F [ ] Transition Report on Form 11-K [ ] Transition Report on Form 10-Q and Form 10-QSB [ ] Transition Report on Form N-SAR For the transition period ended: Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the item(s) to which the notification relates: PART I REGISTRANT INFORMATION Full name of RegistrantAMERICAN WENSHEN STEEL GROUP, INC. Former name, if applicable c/o
